Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha et al hereinafter Kulshreshtha (US 10,979,322) in view of Levy-Abegnoli et al hereinafter Levy (US 20200252300). 
Referring to Claim 1.  Kulshreshtha discloses a method for early predicting of impending data overflow situations in data networks, comprising:
a) collecting monitored data from content providers to an Internet Service Provider (ISP) entering (network that collect traffic volumes, refer to Col 3, Lines 10-15 and Col 6, Lines 7-20) or exiting the ISP via peering autonomous systems connected to the ISP via physical links (different networks connected to ISP, the monitoring modules/sensors are collected traffic flows information and sent it back to the central device, refer to Col 3, Lines 20-35);
b) identifying alternative peering links being handovers, which are not inherent private network interconnects (PNIs) between said content providers and said ISP (refer to Col 12, Lines 40-50, Col 3, Lines 10-20);
c) determining static or dynamic threshold for dataflow anomaly associated with overflow (refer to Col 8, Lines 30-40);
Although Kulshreshtha disclosed the invention substantially as claimed, Kulshreshtha did not explicitly disclosing monitoring traffic volumes and did not explicitly disclosing the d) for each alternative handover, predicting impending overflow situation by applying ML algorithms to the collected data that corresponds to said each alternative handover. 
Levy, in analogous art, discloses monitoring traffic volumes from content providers to an provider (refer to par 0044) and d) for each alternative handover, predicting impending overflow situation by applying ML algorithms to the collected data that corresponds to said each alternative handover (pro-active approach in regards to the predicted congestion period, refer to par 0025, 0043, 0044, proactively re-route traffic by select the alternative path/routes in the re-route schedule, refer to par 0053).
	It would have been obvious for one of ordinary skill in the art to combine the teaching of Kulshreshtha with Levy because Levy’s teaching would allow the system to have better network performance.   

Referring to Claim 2. Kulshreshtha with Levy disclosed a discloses a method according to claim 1, Levy further discloses wherein the applied ML algorithms are selected from the group of:
- a Convolutional Neural Network (CNN); - a Recurrent Neural Networks (RNN);
- a Feed forward neural network;
- a Deep neural network;

It would have been obvious for one of ordinary skill in the art to combine the teaching of Kulshreshtha with Levy because Levy’s teaching would allow the system to have better network performance.   

Referring to Claim 3.  Kulshreshtha with Levy disclosed a method according to claim 1, Kulshreshtha discloses wherein data flow from content providers to an ISP is monitored for the paths through which said traffic flows, by sensors being networked computers (monitoring/sensor device, which don’t provide eservice, refer to Col 7, Lines 5-15) that typically do not provide services that are deployed over the data network (monitoring modules collects traffic flows information, Col 6, Lines 9-15, collect topology latency information, Col 9, Lines 1-15).   	

Levy, in analogous art, discloses monitoring traffic volumes (refer to par 0044).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Kulshreshtha with Levy because Levy’s teaching would allow the system to have better network performance.   

Referring to Claim 4.  Kulshreshtha with Levy disclosed a method according to claim 1, Levy further discloses wherein an overflow situation is determined by the data passed across a handover and the transition times, while predicting, for each alternative handover, when said each alternative handover will be used to transfer at least a portion of the content (pro-active approach in regards to the predicted congestion period, refer to par 0025, 0043, 0044, proactively re-route traffic by select the alternative path/routes in the re-route schedule, refer to par 0053).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Kulshreshtha with Levy because Levy’s teaching would allow the system to have better network performance.   

Referring to Claim 5.  Kulshreshtha with Levy disclosed a method according to claim 1, Levy further discloses wherein the collected data is Multivariate Time Series (MTS) data, in the form of traffic from several autonomous systems and handovers, which are sampled synchronously (Levy discloses data are collected from various network: refer to par 0013, and the data collected using non-linear time series, such as MTS, refer to par 0032, collected at the same time, refer to par 0048 for a duration time).



Referring to Claim 6.  Kulshreshtha with Levy disclosed a method according to claim 1, Levy further discloses wherein overflow prediction is carried out using an ensemble of deep learning models (refer to par 0032).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Kulshreshtha with Levy because Levy’s teaching would allow the system to have better network performance.   

Referring to Claim 7.  Kulshreshtha with Levy disclosed a method according to claim 1, Levy further discloses wherein the models that were used in the overflow prediction are a combination of LSTNet and Convolutional Neural Networks (CNNs) automatically generated by EEGNAS (Levy indicates that the congestion analysis process maybe employ any number of machine learning techniques, which Levy also provides examples of what machines learning techniques could be, but not limiting, refer to par 0030, and par 0032, so the CNN and LSTNet algorithm would be used, to generated by EEGNAS).
It would have been obvious for one of ordinary skill in the art to combine the teaching of Kulshreshtha with Levy because Levy’s teaching would allow the system to have better network performance.   

Referring to Claim 8.  Kulshreshtha with Levy disclosed a method according to claim 1, wherein traffic overflow volume is predicted for the sum of all handovers, for providing indications regarding overflow situation (Levy discloses collected record the overflow volumes, par 0048 and the sum must’ve be determined in order to find the averages/means, refer to par 0048, 0049 to determine the situations to reroute the paths, refer to 0053, 0055).

Referring to Claim 9.  Kulshreshtha with Levy disclosed a method according to claim 1, Levy further discloses wherein traffic overflow volume is predicted separately for each specific handover, for providing indications regarding alternative links being candidates for overflow situations (Levy’s system provides two steps process, first is to predict the seasonal congestions, then to provide alternative links to alleviate the congestions during the overflow situations, pro-active approach in regards to the predicted congestion period, refer to par 0025, 
It would have been obvious for one of ordinary skill in the art to combine the teaching of Kulshreshtha with Levy because Levy’s teaching would allow the system to have better network performance.   

Referring to Claim 12.  Kulshreshtha discloses a system for early predicting of impending data overflow situations in data networks, comprising:
a) one or more sensors being networked computers that do not provide services, for collecting monitored data regarding network traffic volume from content providers to an Internet Service Provider (ISP) entering (network that collect traffic volumes, refer to Col 3, Lines 10-15 and Col 6, Lines 7-20) or exiting the ISP via peering autonomous systems connected to the ISP via physical links (different networks connected to ISP, the monitoring modules/sensors are collected traffic flows information and sent it back to the central device, refer to Col 3, Lines 20-35); b) one or more processors executing one or more deep learning models; being adapted to:  c) identify over said data network being handovers alternative peering links, which are not inherent Private Network Interconnects (PNI) between said content providers and said ISP  (refer to Col 12, Lines 40-50, Col 3, Lines 10-20); d) determine static or dynamic threshold for dataflow anomaly associated with overflow  (refer to Col 8, Lines 30-40); 
Although Kulshreshtha disclosed the invention substantially as claimed, Kulshreshtha did not explicitly disclosing monitoring traffic volumes and did not explicitly disclosing the e) for each alternative handover, predicting impending overflow situation by applying ML algorithms to the collected data that corresponds to said each alternative handover. 
Levy, in analogous art, discloses monitoring traffic volumes from content providers to an provider (refer to par 0044) and e) for each alternative handover, predicting impending overflow situation by applying ML algorithms to the collected data that corresponds to said each alternative handover (pro-active approach in regards to the predicted congestion period, refer to par 0025, 0043, 0044, proactively re-route traffic by select the alternative path/routes in the re-route schedule, refer to par 0053).
	It would have been obvious for one of ordinary skill in the art to combine the teaching of Kulshreshtha with Levy because Levy’s teaching would allow the system to have better network performance.   


Referring to Claim 13 – 19, claims are rejected under similar rationals as claims 1-9.  


Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447